Appellate Case: 21-1161       Document: 010110689966       Date Filed: 05/27/2022    Page: 1
                                                                   FILED
                                                       United States Court of Appeals
                         UNITED STATES COURT OF APPEALS        Tenth Circuit

                               FOR THE TENTH CIRCUIT                         May 27, 2022
                           _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
     KEVIN O’ROURKE; NATHANIEL L.
     CARTER; LORI CUTUNILLI; LARRY D.
     COOK; ALVIN CRISWELL; KESHA
     CRENSHAW; NEIL YARBROUGH;
     AMIE TRAPP,

          Plaintiffs - Appellants,

     v.                                                         No. 21-1161
                                                      (D.C. No. 1:20-CV-03747-NRN)
     DOMINION VOTING SYSTEMS, INC., a                            (D. Colo.)
     Delaware corporation; FACEBOOK, INC.,
     a Delaware corporation; CENTER FOR
     TECH AND CIVIC LIFE; MARK E.
     ZUCKERBERG, individually;
     PRISCILLA CHAN, individually,

          Defendants - Appellees.
                         _________________________________

                               ORDER AND JUDGMENT*
                           _________________________________

 Before TYMKOVICH, Chief Judge, HOLMES and ROSSMAN, Circuit Judges.
                  _________________________________

          Plaintiffs appeal from the district court’s dismissal of their 42 U.S.C. § 1983

 suit for lack of standing. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.


 *
   After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1161     Document: 010110689966        Date Filed: 05/27/2022     Page: 2



                                    BACKGROUND

       After the November 3, 2020, election for President of the United States, eight

 registered voters from several states filed a class action complaint in the District of

 Colorado alleging that Defendants (all private entities and individuals) had

 influenced or interfered with the election in violation of various constitutional

 provisions. Relying on their status as registered voters for standing, Aplt. App. A

 at 98, Plaintiffs alleged that Defendants’ conduct “hurt[] every registered voter in the

 country, no matter whose side the voter is on,” id. at 82; “damaged the Plaintiffs, but

 more broadly, every registered voter in America, all of whom have an interest in free

 and fair elections to determine the President of the United States of America,” id.

 at 85; and “violated the rights of Plaintiffs and all registered voters in the United

 States,” id. at 88. As recompense, they requested a declaratory judgment, a

 permanent injunction enjoining Defendants “from continuing to burden the rights of

 the Plaintiffs and all similarly situated registered voters,” id. at 96, and “nominal”

 damages of $1,000 per registered voter, totaling approximately $160 billion, id. at 99.

       Defendants Dominion Voting Systems, Inc., Facebook, Inc. (now known as

 Meta Platforms, Inc.), and Center for Tech and Civic Life moved to dismiss.

 Plaintiffs then moved for leave to file an amended complaint. After hearing oral

 arguments on the motions, the district court dismissed the suit for lack of Article III

 standing. The court held that Plaintiffs asserted a non-justiciable generalized

 grievance, because “by their own admission, Plaintiffs’ claimed injuries are no

 different than the supposed injuries experienced by all registered voters.” Aplt. App.

                                             2
Appellate Case: 21-1161    Document: 010110689966         Date Filed: 05/27/2022      Page: 3



 F at 1528. “Plaintiffs allege no particularized injury traceable to the conduct of

 Defendants, other than their general interest in seeing elections conducted fairly and

 their votes fairly counted.” Id. at 1530. The court also denied Plaintiffs’ motion to

 amend, holding that their proposed amended complaint failed to remedy the lack of

 standing.

                                     DISCUSSION

 I.    Lack of Standing

       “[T]he core component of standing is an essential and unchanging part of the

 case-or-controversy requirement of Article III.” Lujan v. Defenders of Wildlife,

 504 U.S. 555, 560 (1992). We review de novo a decision regarding a plaintiff’s

 Article III standing. See Benham v. Ozark Materials River Rock, LLC, 885 F.3d

 1267, 1272 (10th Cir. 2018). “When evaluating a plaintiff’s standing at the motion to

 dismiss stage, both the trial and reviewing courts must accept as true all material

 allegations of the complaint, and must construe the complaint in favor of the

 complaining party.” United States v. Sup. Ct. of N.M., 839 F.3d 888, 899 (10th Cir.

 2016) (brackets and internal quotation marks omitted).

       It is Plaintiffs’ burden to establish their standing. Lujan, 504 U.S. at 561. To

 do so, they must show three elements: (1) an injury in fact, that (2) has a causal

 connection to Defendants’ action(s), and that (3) is likely to be redressed by a

 favorable decision. See id. at 560-61.

       This appeal involves the first requirement of injury in fact. To establish injury

 in fact, Plaintiffs must show they suffered “an invasion of a legally protected

                                            3
Appellate Case: 21-1161     Document: 010110689966         Date Filed: 05/27/2022      Page: 4



 interest” that is “concrete and particularized” and “actual or imminent, not

 conjectural or hypothetical.” Id. at 560 (internal quotation marks omitted).

 “Particularized” “mean[s] that the injury must affect the plaintiff in a personal and

 individual way.” Id. at 560 n.1.

        In light of the requirement that injury be particularized, the Supreme Court has

 rejected standing based only on “a generalized grievance shared in substantially

 equal measure by all or a large class of citizens.” Warth v. Seldin, 422 U.S. 490, 499

 (1975) (internal quotation marks omitted). That means that a plaintiff who is

 “claiming only harm to his and every citizen’s interest in proper application of the

 Constitution and laws, and seeking relief that no more directly and tangibly benefits

 him than it does the public at large . . . does not state an Article III case or

 controversy.” Lance v. Coffman, 549 U.S. 437, 439 (2007) (per curiam) (rejecting

 challenge to Colorado’s state redistricting procedures) (internal quotation marks

 omitted).

        Plaintiffs aver that Defendants’ conduct with regard to the 2020 Presidential

 election violated the constitutional rights of every registered voter in the United

 States. That is a generalized grievance. See id. at 442 (holding that the plaintiffs

 lacked standing because “[t]he only injury plaintiffs allege is that the law—

 specifically the Elections Clause—has not been followed. This injury is precisely the

 kind of undifferentiated, generalized grievance about the conduct of government that

 we have refused to countenance in the past.”); see also Carney v. Adams, 141 S. Ct.

 493, 499 (2020) (generalized grievance that plaintiff, “like all citizens of Delaware,

                                              4
Appellate Case: 21-1161    Document: 010110689966         Date Filed: 05/27/2022       Page: 5



 must live and work within a State that (in his view) imposes unconstitutional

 requirements for eligibility on three of its courts”); Gill v. Whitford, 138 S. Ct. 1916,

 1930 (2018) (generalized grievance to complain about gerrymandering unless the

 plaintiff lives in a gerrymandered district); Hollingsworth v. Perry, 570 U.S. 693, 706

 (2013) (generalized grievance where plaintiffs’ “only interest in having the District

 Court order reversed was to vindicate the constitutional validity of a generally

 applicable California law”); Hotze v. Hudspeth, 16 F.4th 1121, 1124 (5th Cir. 2021)

 (generalized grievance where “plaintiffs asserted . . . that drive-thru voting hurt the

 ‘integrity’ of the election process”); Wood v. Raffensperger, 981 F.3d 1307, 1314

 (11th Cir. 2020) (generalized grievance where registered voter based standing on

 interest in ensuring that only lawful ballots were counted), cert. denied, 141 S. Ct.

 1379 (2021); Bognet v. Sec’y Commonwealth of Pa., 980 F.3d 336, 349 (3d Cir.

 2020) (generalized grievance where “Plaintiffs . . . theorize their harm as the right to

 have government administered in compliance with the Elections Clause and Electors

 Clause”), cert. granted and judgment vacated, 141 S. Ct. 2508 (2021), dismissed as

 moot, 849 F. App’x 37, 38 (3d Cir. 2021).

       Accordingly, no matter how strongly Plaintiffs believe that Defendants

 violated voters’ rights in the 2020 election, they lack standing to pursue this litigation

 unless they identify an injury to themselves that is distinct or different from the

 alleged injury to other registered voters. See Carney, 141 S. Ct. at 499 (“Lawyers,

 such as [the plaintiff], may feel sincerely and strongly that Delaware’s laws should

 comply with the Federal Constitution. But that kind of interest does not create

                                             5
Appellate Case: 21-1161     Document: 010110689966        Date Filed: 05/27/2022       Page: 6



 standing. Rather, the question is whether [the plaintiff] will suffer a personal and

 individual injury beyond this generalized grievance[.]” (citation and internal

 quotation marks omitted)); Hollingsworth, 570 U.S. at 706 (“[A] ‘generalized

 grievance,’ no matter how sincere, is insufficient to confer standing.”); Diamond v.

 Charles, 476 U.S. 54, 66-67 (1986) (“Article III requires more than a desire to

 vindicate value interests. It requires an injury in fact that distinguishes a person with

 a direct stake in the outcome of a litigation—even though small—from a person with

 a mere interest in the problem.” (citation and internal quotation marks omitted)).

 Plaintiffs state generally that they each suffered a “particularized injury,” Aplt.

 Opening Br. at 23, and they recognize that they “must demonstrate a personal stake

 in the outcome,” id. at 25 (internal quotation marks omitted). Yet their appellate

 briefs fail to identify any injury to any named plaintiff that is in any way different

 than the alleged injuries to every registered voter in the United States. Accordingly,

 Plaintiffs have not established that the district court erred in dismissing the action for

 lack of standing.

 II.   Denial of Leave to Amend

       We generally review denial of leave to amend for abuse of discretion, “[b]ut

 when a district court denies leave to amend because amendment would be futile, our

 review for abuse of discretion includes de novo review of the legal basis for the

 finding of futility.” Castanon v. Cathey, 976 F.3d 1136, 1144 (10th Cir. 2020)

 (internal quotation marks omitted).



                                             6
Appellate Case: 21-1161     Document: 010110689966         Date Filed: 05/27/2022     Page: 7



        The proposed amended complaint sought to add 152 additional plaintiffs,

 bringing the total number of plaintiffs to 160 from 38 states. It further sought to

 certify a class of all registered voters in the United States, alleging that the class

 “consist[s] of millions of registered voters that make up the people of the United

 States of America, and whose rights and interests have been directly burdened.”

 Aplt. App. D at 890. But Plaintiffs fail to show that any of the proposed additional

 plaintiffs had any injuries that were distinct or different from the injuries allegedly

 suffered by every registered voter in the United States. Therefore, for the reasons

 discussed above, the proposed amended complaint failed to establish any plaintiff

 had Article III standing, and the district court did not err in concluding that allowing

 amendment would be futile.

                                      CONCLUSION

        The district court’s judgment is affirmed.


                                               Entered for the Court


                                               Timothy M. Tymkovich
                                               Chief Judge




                                              7